Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically by Victor Baranowski on January 8th, 2021.
The application has been amended as follows:

	In the claims:

	In claim 1, line number 13, please insert the phrase, “wherein the projections of the deformable toothed washer are configured to break an anodized layer of the solar panel frame when the tightening mechanism clamps the mid clamp portion to the solar panel frame”, after the phrase, “at least one solar panel frame” and before the period.

	Please delete claim 2.

	In claim 7, line number 14, please replace the phrase, “at least one” with the word “the”, after the phrase, “to clamp the mid clamp portion to” and before the phrase, “solar panel frame”.

	In claim 8, line number 3, please delete the word “secures”, after the phrase, “wherein the step of tightening the nut” and before the phrase, “also secures”.


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: taken into the context of claim(s) 1, a skilled artisan would not have found it obvious to have an integrated bonding mid clamp device use with a solar panel array, comprising: a mid clamp portion having a recessed area, the recessed area having a perimeter and a depth; a deformable toothed washer configured to fit within the perimeter of the recessed area, wherein the deformable toothed washer has projections that extend past the depth of the recessed area when the deformable toothed washer is in a non-deformed state; wherein the deformable toothed washer is configured to deform into the recessed area when the tightening mechanism clamps the mid clamp portion to the at least one solar panel frame, wherein the projections of the deformable toothed washer are configured to break an anodized layer of the solar panel frame when the tightening mechanism clamps the mid clamp portion to the solar panel frame.  
Although Magno et al. (US 2011/0179606 A1) discloses an integrated bonding mid clamp device for used with a solar panel array (Figure 15A-B), comprising:
a mid clamp portion having a recessed area, the recessed area having a perimeter and a depth (See Annotated Magno et al. Figure 5C, below);
a deformable toothed washer adjacent to the recessed area (Figure 15A-B, #170 – Paragraph 0021 – the grounding washer), wherein the deformable tooted washer has projections that extend past the depth of the recessed area when the deformable toothed washer is in a non-deformed state (Figure 15B & Paragraph 0025);
a tightening mechanism configured to clamp the mid clamp portion to at least one solar panel frame (Figure 15A-B, 17, #180);
wherein the deformable toothed washer is configured to deform when the tightening mechanism clamps the mid clamp portion to the at least one solar panel frame and the 
Annotated Magno et al. Figure 4A

    PNG
    media_image1.png
    705
    541
    media_image1.png
    Greyscale

A skilled artisan would not have had a reason for the above stated limitations, therefore the integrated bonding mid clamp device as claimed in claim(s) 1, 3-6 and 17-18 are novel and non-obvious in view of the art of record.


The following is an examiner’s statement of reasons for allowance: taken into the context of claim(s) 7, a skilled artisan would not have found it obvious to have a solar panel attachment system comprising an integrated bonding mid clamp device, the integrated bonding mid clamp device comprising:  a mid clamp portion with a recessed area, the recessed area having a perimeter and a depth; a deformable toothed washer configured to fit within the perimeter of the recessed area, 
Although Magno et al. (US 2011/0179606 A1) discloses a solar panel attachment system (Figures 1-17 & Paragraph 0021), comprising:
a solar panel having a solar panel frame, wherein the solar panel frame has an anodized layer (Paragraph 0045);
a support rail configured to support the solar panel and the solar panel frame, wherein the support rail has a channel (Figure 17, #600 & Paragraph 0067); and
an integrated bonding mid clamp device , the integrated bonding mid clamp device comprising a mid clamp portion having a recessed area, the recessed area having a perimeter and a depth (See Annotated Magno et al. Figure 4A, below), the mid clamp portion further having a mid clamp hole (Figure 4A, #410);
a deformable toothed washer adjacent to the recessed area (Figure 15A-B, #170), wherein the deformable tooted washer has projections that extend past the depth of the recessed area when the deformable toothed washer is in a non-deformed state (Figure 5C & Paragraph 0025);
a tightening mechanism configured to clamp the mid clamp portion to at least one solar panel frame wherein the tightening of the nut secures the solar panel frame to the support rail using the integrated bonding mid clamp device; wherein tightening of the nut causes the projections of the deformable tooted washer to break the anodized layer of the solar panel frame (Figure 15A-B, 17, #180);
Annotated Magno et al. Figure 4A

    PNG
    media_image1.png
    705
    541
    media_image1.png
    Greyscale

A skilled artisan would not have had a reason for the above stated limitations, therefore the solar panel attachment system as claimed in claim(s) 7-11 is novel and non-obvious in view of the art of record.



The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 12, a skilled artisan would not have found it obvious to have a method of clamping at least one 
Although Magno et al. (US 2011/0179606 A1) discloses a method of clamping two solar panel frames to a support rail, wherein the method of clamping also breaks an anodized layer of the solar panel frames (Figures 1-17 - Paragraph 0021 & 0030), the method comprising:
providing a solar panel having a solar panel frame, wherein the solar panel frame has an anodized layer (Paragraph 0045);
providing a support rail configured to support the solar panel and the solar panel frame, wherein the support rail has a channel, wherein the solar panel frame is positioned so the frame has a surface that is substantially perpendicular to the support rail (Fig. 17, #600 – the top surface has a channel); 
providing a clamping device, the clamping device comprising:
a mid clamp portion having a recessed area, the recessed area having a perimeter and a depth (See Annotated Magno et al. Figure 4A, below), the mid clamp portion further having a mid clamp hole (Figure 4A, #410);
Annotated Magno et al. Figure 4A

    PNG
    media_image1.png
    705
    541
    media_image1.png
    Greyscale

a deformable toothed washer adjacent to the perimeter of the recessed area (Figure 15A-B, #170), wherein the deformable tooted washer has projections that extend past the depth of the recessed area when the deformable toothed washer is in a non-deformed state (See Annotated Magno et al. Figure 15B, below & Paragraph 0025);
wherein the tightening of the nut secures the solar panel frame to the support rail using the integrated bonding mid clamp device; wherein tightening of the nut causes the projections of the deformable tooted washer to break the anodized layer of the solar panel frame (Figure 17 - Paragraph 0020 & 0030).


Annotated Magno et al. Figure 15B

    PNG
    media_image2.png
    690
    672
    media_image2.png
    Greyscale


A skilled artisan would not have had a reason for the above stated limitations, therefore the method of clamping at least one solar panel frame to a support rail as claimed in claim(s) 12-16 novel and non-obvious in view of the art of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726